Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-50 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Glazer et al. (US 20180137561 A1) discloses a virtual reality shopping server 14 to send virtual reality contents to the user browser to provide a 3D virtual reality shopping experience. The shopping server 14 may contain a merchant registration database 36 of store information having imaging and virtual reality data that is used for rendering the merchant's store front in the virtual reality enabled browser as described below. The shopping server 14 may also contain a clickstream database 38 to semantically collect data that identifies the user actions with the virtual world. The data may be used to determine which products may be of interest to the user for automated product cross-selling as described below. The clickstream database 38 may also be connected to the merchant website 20a, 20b, 20n to allow the merchants to internally dynamically target and cross-sell products through changing their banner, store front, offers, customize sorting of their products.
O’Brien et al. (US 20190188781 A1) discloses a method and system providing a virtual/online shopping experience that conserves computing resources at a user device. In some embodiments, there is provided a system comprising: a shopping server configured to receive a user request from a user device to view a simulated shopping environment comprising a plurality of simulated shopping images, each image 
Naware et al. (US 20160180449 A1) discloses an environment model consisting of a three dimensional (3D) scene, with a floor, and other objects of interest--like table, chairs, or other synthesizable environment elements modeled using a set of 3D objects. A 3D space or bounding box is chosen where the clothed body model can be placed. In addition to the position of the 3D bounding box, a set of viewpoints is also computed. The viewpoints are computed in a way that the draped body model or the wearable item model fully visible and not obstructed. This may be done in certain embodiments by placing viewpoints uniformly within the whole scene, and pre-rendering with each viewpoint. A number of visible/obstructed pixels of the garment may be computed for 
However, the closest prior art of record, does not disclose “determine a relevant virtual interface set for presentation within a first three dimensional environment, wherein the relevant virtual interface set is determined based on at least the relevancy score set to include a first virtual interface associated with a first promotion relevant to the user account or a first item relevant to the user account, wherein the first virtual interface is associated with a first relevancy score of the relevancy score set, and wherein the first virtual interface of the virtual interface set is associated with a first virtual experience portal; output, to a display, the first three dimensional interactive environment and the relevant virtual interface set; receive user input data indicating user engagement with the first virtual experience portal corresponding to the first virtual interface of the virtual interface set." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 32-37 (renumbered as claims 2-7) are allowable as they depend from an allowable base independent claim 1.
Independent claims 8 and 15 are citing the same or similar subject matter and are also allowed.
Dependent claims 39-44 (renumbered as claims 9-14) are allowable as they depend from an allowable base independent claim 8.
Dependent claims 46-50 (renumbered as claims 16-20) are allowable as they depend from an allowable base independent claim 15.


/THOMAS J LETT/           Primary Examiner, Art Unit 2677